Citation Nr: 1639418	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  15-00 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's death.  

2.  Entitlement to service-connected burial benefits.

3.  Entitlement to death pension benefits under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Agnes S. Wladyka, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from June 1944 to May 1946.  The Veteran passed away on August [redacted], 2011; the Appellant in this case is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for cause of the Veteran's death, entitlement to death pension benefits, and entitlement to burial benefits, respectively.  The Appellant timely appealed those decisions.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in August 2011 and the death certificate lists dementia and cerebrovascular disease as the immediate causes of death, with atrial fibrillation as a significant condition contributing to death.  

2.  At the time of the Veteran's death, he was not service connected for any disability.  

3.  The evidence demonstrates that, at the time of the Veteran's death, he suffered from posttraumatic stress disorder (PTSD), which was the result of his combat service during World War II.  

4.  The Veteran's PTSD is shown to have either caused or contributed substantially or materially to cause his death, either by directly causing his dementia and/or cerebrovascular disease, and/or causing a chain of cascading events which caused his dementia and/or cerebrovascular disease.  

5.  Given that the Veteran's death has been service connected, entitlement to burial benefits is warranted under 38 U.S.C.A. § 2307.  

6.  The grant of entitlement to service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1310 renders moot the claim for death pension benefits under 38 U.S.C.A. § 1318.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the Veteran's cause of death are met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1154(a), 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2015).

2.  The criteria for service-connected burial benefits have been met.  38 U.S.C.A. §§ 1507, 2307 (West 2014); 38 C.F.R. § 3.1600 (2015).

3.  The Appellant's claim for entitlement to death pension benefits under 38 U.S.C.A. § 1318 is moot.  38 U.S.C.A. §§ 1318, 7104 (West 2014); 38 C.F.R. §§ 3.22, 20.101 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related to death.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015); see also Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 9 Vet. App. 34, 36 (1996).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Initially, the Veteran's death certificate is of record and demonstrates that he passed away in August 2011, as a result of dementia and a cerebrovascular accident; the death certificate additionally notes that atrial fibrillation contributed to the Veteran's death but was not the ultimate cause of his death.  

On appeal, the Appellant has argued that the Veteran has a psychiatric disorder due to military service which caused his dementia and ultimately his death.  

The Board notes that the Veteran had filed a claim for service connection for a psychiatric disorder prior to his death, which had been appealed to the Board.  Five days prior to his death, the Board issued a decision denying service connection for a psychiatric disorder.  In that decision, the Board conceded that the Veteran had the requisite combat service during his period of service and thus the second element of service connection had been met.  Despite this concession, the Board ultimately denied service connection for a psychiatric disorder, as the Veteran was not found to currently have a psychiatric disorder at that time.  

Briefly, as described in further detail in the August 2011 Board decision, in 1946 the Veteran filed a claim of service connection for nervous stomach, although that claim was denied.  The Veteran was treated for involutional depression and a psychotic break by VA in 1978.  The lay statements of record, particularly from his spouse (the Appellant) and his family, indicate that the Veteran had psychiatric symptoms since his discharge from service.  

As noted in the Board decision, the record contained a letter from Dr. K.S., dated December 2009, which noted that the Veteran had two strokes in 1999 and 2002; historically, she noted that the Veteran had never been diagnosed with posttraumatic stress disorder (PTSD), although she had been treating him for a mood disorder and disabling anxiety following his two strokes.  She noted that the Veteran's strokes made it difficult to assess whether he still had symptoms of PTSD, although there was a good suggestion that he might be still affected by it.  She noted the Veteran's family's statements that "he was not the same and was avoidant and easily angered" after his return from World War II.  Dr. K.S. concluded that these symptoms were suggestive of PTSD.  

In contrast, a December 2010 VA examiner indicated that the Veteran was unable to communicate because he was agitated and disoriented; he was unable to recall or communicate his war experience.  His military history was related by his family.  The VA examiner opined that the Veteran was severely demented and terminally ill, and he could not be examined for symptoms of PTSD, but instead he was diagnosed with advanced vascular dementia.  

Based on this opinion and other evidence of record, the Board found in August 2011 that a current psychiatric disability was not present.

In this case, the Appellant must substantiate three things: (1) that the Veteran suffered from a psychiatric disorder at the time of his death, (2) that the psychiatric disorder was related to his military service; and, (3) that the service-connected psychiatric disorder either caused or contributed substantially or materially to cause death.  The Board finds service connection for cause of death is warranted in this case.  

The Appellant submitted an April 2016 letter from Dr. G.R.K., which noted that he reviewed the medical history pertinent to the Veteran's case.  Dr. G.R.K. opined as follows:

You have asked me as a practicing psychiatrist to render an opinion regarding the relationship of [the Veteran]'s exposure to war-time events during his tour of duty in the Pacific fleet during World War II and the subsequent development of Posttraumatic stress disorder (PTSD) and later a syndrome of Dementia...Prior to discussion of Posttraumatic stress disorder, it serves to define this disorder according to established criteria from the Diagnostic and Statistical Manual, fifth edition (DSM-V). [Lists the Diagnostic Criteria for Posttraumatic Stress Disorder-309.81 (1743.10) from the DSM-V.]  A thorough review of [the Veteran]'s medical records provides reasonable evidence for exposure to a traumatic event and subsequent psychological sequelae that, in totality, is consistent with a diagnosis of PTSD...[The Veteran]'s psychological distress appears to have emerged as early as June 1946 when he filed an application for compensation for a nervous stomach aggravated by service.  Thirty years later, [the Veteran] was psychiatrically hospitalized from April 7th to May 18th, 1978 due to psychotic depression, treated with electroconvulsive therapy (ECT) and psychotropic medications.  In September 7, 1978 he was diagnosed with agitated endogenous depression.  On November 1, 1978, he was similarly diagnosed with agitation and depression and given ECT.  It is prudent to note that at this time, [the Veteran] was given antidepressant medication without significant improvement, necessitating ECT.  It is recognized that while PTSD will have depression and anxiety symptoms as part-of its symptomatology, because of it's etiological roots in a traumatic event-whether a singular event or one repeated or over a period of time-standard treatments for depression and anxiety often do not abate the multitude of other symptoms, including flashbacks, nightmares and increased startle response.  Over the course of his treatment in the 1970's, [the Veteran] was prescribed antidepressants, antipsychotics as well as multiple administrations of ECT.  He was also psychiatrically hospitalized from February 5th to February 24th, 2004 due to extreme anxiety.  Another admission on May 28, 2006 was for anxiety and agitation.  A diagnosis of tardive dyskinesia, most likely the consequence of his long term exposure to antipsychotics, was made in 2006.  [The Veteran]'s cognitive status was impaired, in part, due to strokes he suffered in 1999 and 2002...In July and August 2008, evaluations by Dr. M[.], documented that he was "fearful all the time" and was "preoccupied with thoughts about the war," displaying sensitivity to loud voices and noises.  It was documented that he "saw combat" while in the Pacific theater while in the Navy during World War II and had been "anxious and averse to loud noises and crowds since that time."  On December 22, 2009, another psychiatrist, Dr. [K.S.], opined that [the Veteran]'s history and symptoms were "suggestive of PTSD."...In notes of examinations of October, November and December 2010, the clinicians documented indirect support of the diagnosis of PTSD.  He was described as being "more paranoid and scared than in the past, constantly feeling like he is at war" and being "fixated on events occurring in World War II and Pacific campaign," having seen a ship sink and fearing that his ship would sink as well.  In a December 7, 2010 evaluation, Dr. K[.] provided the opinion that [the Veteran] met the DSM IV stressor criteria, citing his exposure to the Battle of Okinawa and being at Nagasaki shortly after the atomic bomb was dropped.  In regards to PTSD symptoms, these included "recurrent distressing dreams of the events, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  He avoided thoughts, feelings or conversations associated with the trauma.  He had irritability and outbursts of anger, and an exaggerated startle response...[The Veteran] died on August [redacted], 2011.  According to the U.S. Department of Veterans Affairs website, in an article entitled, "PTSD History and Overview," by Matthew J. Friedman, MD, PhD (www.ptsd.va.gov/professional/PTSD-overview/ptsdoverview.asp), "In 1980, the American Psychiatric Association (APA) added PTSD to the third edition of its Diagnostic and Statistical Manual of Mental Disorders (DSM-III) nosologic classification scheme (2)." This suggests that [the Veteran]'s onset of severe psychiatric symptoms in the late-1970's, may have been not merely anxiety, depression and psychosis, but rather a pre-DSM recognized PTSD diagnosis.  In its most recent revision, DSM-5, Dr. Friedman notes, "it has become apparent that PTSD is not just a fear-based anxiety disorder (as explicated in both DSM-III and DSM-IV), PTSD in DSM-5 has expanded to include anhedonic/dysphoric presentations, which are most prominent.  Such presentations are marked by negative cognitions and mood states as well as disruptive (e.g. angry, impulsive, reckless and self-destructive) behavioral symptoms."  Again, this lends credence to the aforementioned symptoms which [the Veteran] demonstrated, during the late 1970's were not merely severe major depression, but likely PTSD as a result of his war-time experiences.  Data from a large VA cohort study indicate that individuals diagnosed with PTSD were almost twice as likely to develop dementia, when compared to those not diagnosed with PTSD."  Based on the available records of which I reviewed, I would conclude that not only was [the Veteran] exposed to combat-related stressors in a service-related connection but he also manifested symptoms that are resultant of that trauma, and sufficiently meets criteria of Post-traumatic stress disorder.  This disorder clearly affected his functionality throughout his life, to his dying day, with prominent symptoms of depression, anxiety, avoidance, exaggerated startle response, flashbacks and nightmares.  There is also evidence that his comorbid conditions of PTSD and Dementia may have been intertwined-his PTSD may have contributed to his cognitive decline and his dementia may have given rise to more PTSD symptoms. . . . It is my medical opinion that the traumatic events suffered by [the Veteran] during World War II caused the condition now known as post traumatic stress disorder.  It is my further opinion that it is as likely as not that his combat experience caused his PTSD which in turn contributed to the development of dementia which was ultimately the primary cause of [the Veteran]'s death.

The appellant additionally submitted a June 2016 letter, in which Dr. A.M.S. opined as follows:  

In response to the denial by the VA, it is important to note the following.  According to American Association for Geriatric Psychiatry (AAGP) 2014 Annual Meeting. Abstract El-01, presented March 16, 2014, Posttraumatic stress disorder (PTSD) in older adults is significantly associated with development of specific types of vascular disease, including cerebrovascular disease (CVD) and myocardial infarction (MI).  [The Veteran] suffered from cerebrovascular disease as evidenced by his prior history of multiple strokes and also suffered from cardiovascular disease as evidenced by his history of hypertension and hyperlipidemia.  [The Veteran]'s exposure to the horrific events as result of his tour of duty in World War II, led him to develop post-traumatic stress disorder.  Neurologically, post-traumatic stress disorder results in a significant impact on the sympathetic nervous system.  The condition forces an individual's body to remain in a constant state of "fight or flight" resulting in a persistent level of increased heart rate and blood pressure.  [The Veteran] most likely suffered from hypertension and atrial fibrillation as a result of his PTSD or at least had aggravation of these conditions as a result of the PTSD.  [The Veteran]'s PTSD induced hypertension and atrial fibrillation caused him to develop cerebrovascular disease which resulted in the strokes that he suffered in 1999 and 2002.  [The Veteran]'s cognitive decline is directly linked to his strokes as he was diagnosed with multi-infarct dementia.  There is an increasing body of evidence which has linked Post-Traumatic Stress Disorder with stroke...There is also some evidence from epidemiologic studies of an association between PTSD and cerebrovascular disease...Based on the available records that I reviewed, it is clear to me that [the Veteran] was not only exposed to multiple combat-related stressors in a service-related connection but he also manifested symptoms that are a result of that trauma, it is my medical opinion that these stressors led him to develop Post-Traumatic Stress Disorder.  It is also my medical opinion that his service-related PTSD resulted in him developing and exacerbating symptoms of hypertension, atrial fibrillation and hyperlipidemia which ultimately led him to suffer from 2 major strokes in 1999 and 2002.  These strokes resulted in his cognitive decline and subsequent development of multi-infarct dementia.  In my medical opinion [the Veteran]'s death was fundamentally due to his service related-PTSD as the immediate causes of his death, namely the complications of multi-infarct dementia, cerebrovascular disease and hypertension, were aggravated if not directly caused by his service related PTSD.  My conclusions and opinions are based on the evidence based data that I have presented above.

Based on the foregoing evidence, particularly Dr. A.M.S.'s opinion, the Board must conclude that the Veteran had and suffered from PTSD at the time of his death and that psychiatric disability was the result of his conceded combat experience during World War II; both Drs. A.M.S. and G.R.K. agree that the Veteran most likely continued to suffer from PTSD related to his combat service at the time of his death.  

The Board acknowledges its previous August 2011 decision and the medical opinions discussed therein.  However, the medical opinions of Drs. A.M.S. and G.R.K. are more probative than those opinions, particularly with regards to the question as to whether the Veteran suffered from a psychiatric disorder at the time of his death.  

Additionally, the evidence demonstrates that the Veteran's PTSD either directly caused his dementia; and/or caused his cerebrovascular accidents which caused his dementia; and/or, caused his hypertension and hyperlipidemia which caused his cerebrovascular accidents which caused his dementia.   Further, there is evidence that the Veteran's PTSD may have caused or aggravated his atrial fibrillation, which contributed to his death.  

Drs. G.R.K. and A.M.S.'s opinions are the only competent evidence of record regarding the Veteran's service-connected PTSD respecting causation and/or aggravation of these other factors that contributed to the Veteran's death.  Consequently, the Board must also conclude that the Veteran's PTSD, which is shown to be a result of his military service, either caused or contributed substantially or materially to cause the Veteran's death, by either directly causing his dementia and/or his cerebrovascular disease, and/or causing a chain of cascading events which caused his dementia and/or cerebrovascular disease.  Accordingly, the Board finds that service connection for cause of the Veteran's death is warranted in this case.  See 38 C.F.R. §§ 3.102, 3.312.  

Turning to the burial benefits claim, VA burial benefits include a burial allowance and plot or internment allowance.  38 U.S.C.A. §§ 2302, 2303; 38 C.F.R. § 3.1600.  A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  For example, if a veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a).  In this case, as noted above, the Veteran's death has been service connected.  Consequently, the Appellant's claim for burial benefits is warranted.  See Id.  

Finally, turning to the Appellant's death pension claim, pursuant to 38 U.S.C.A. § 2307, there are service-connected death burial benefits that are available under 38 U.S.C.A. § 1310, but not under 38 U.S.C.A. § 1318.  See Mintz v. Brown, 6 Vet. App. 277, 282-83 (1994); see also Moffitt v. Brown, 10 Vet. App. 214, 224 (1997).  Moreover, the Court has indicated that, only if an appellant's claim for service connection for the cause of the Veteran's death is denied under 38 U.S.C.A. § 1310, is VA required to also consider an appellant's claim under the provisions of 38 U.S.C.A. § 1318.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  Entitlement to VA benefits under 38 C.F.R. § 1310 is the greater benefit, and such has been granted in full, as discussed above.  In light of the grant of service connection for the cause of the Veteran's death, the claim for entitlement to a death pension under 38 U.S.C.A. § 1318 is moot, and that claim is dismissed.

In reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for cause of the Veteran's death is granted.

Entitlement to service-connected burial benefits is granted.

Entitlement to death pension benefits under 38 U.S.C.A. § 1318 is dismissed as moot.  



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


